Dismissed and Memorandum Opinion filed February 24, 2005








Dismissed and Memorandum Opinion filed February 24,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01100-CV
____________
 
FAMILY SOUTHERN EDUCATION ALLIANCE,
INC., RICARDO AGUIRRE, and RONNIE DANIELS, Appellants
 
V.
 
REGIONS BANK,
Appellee
 

 
On Appeal from the 164th District
Court
Harris County, Texas
Trial Court Cause No.
03-69946
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed June 15, 2004.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellants did not make arrangements
to pay for the record.  
On January 26, 2005, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellants paid or made arrangements to pay for
the record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b). 




Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 24, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.